DETAILED ACTION

Claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has “selection receiver configured to,” “extractor configured to,” and “generator configured to” but these are not reflected in applicant’s specification. Examiner suggest renaming these to reflect what is in applicant’s application with regards to “a target transition selection section,” “a constraint extraction section,” and “an input value generation section,” respectively to the limitation above. Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  Claim 1 has “script generator configured to” but this is not reflected in applicant’s specification. Examiner suggest renaming this to reflect what is in applicant’s application with regards to “a target test script group generation section” to the limitation above. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “selection receiver configured to,” “extractor configured to,” and “generator configured to” in claim 1 and “script generator configured to” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 5 and 6 recites the limitation "using the constraint of an input form." It is unclear what “the constraint of an input form” is referring as the claims do not mention anything about the constraint of an input form rather a constraint related to a source code There is insufficient antecedent basis for this limitation in the claim.

Claims 2-4 and 7-9 depend on claim 1 but do not correct the deficiency from above. Therefore, these dependent claims are also rejected for the same reasons as above.

Claims 10-15 depend on claim 5 but do not correct the deficiency from above. Therefore, these dependent claims are also rejected for the same reasons as above. 

 Claims 16-20 depend on claim 6 but do not correct the deficiency from above. Therefore, these dependent claims are also rejected for the same reasons as above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US-PGPUB-NO: 2010/0037210 A1), in further view of Pasala et al. (US-PGPUB-NO: 2014/0026125 A1) hereinafter Pasala.

As per claim 1, Okada teaches a test data generation device configured to generate test data of a test related to screen transitions provided by a web application, the test data generation device comprising: a selection receiver configured to receive selection of one or more screen transitions among the screen transitions (see Okada paragraph [0053], showing detection (i.e., interpreted as selecting) each screen in the specification file on the transition of screens); an extractor configured to extract a constraint from a source code of the web application by analyzing the source code by using a description specification of a constraint set or defined by a framework of the web application (see Okada paragraph [0052], showing the extraction of input/output variable for use in a screen (i.e., constraint)).
Okada teaches generating test-script file for testing using the extracted variables and screen-transition information as input data, see Okada paragraph [0054] but does not explicitly teach a generator configured to generate a plurality of test data that cover test standpoints of equivalence partitioning and boundary value analysis by using the constraint of an input form included in a screen of a transition source of the one or more screen transitions that are selected. However, Pasala teaches a generator configured to generate a plurality of test data that cover test  standpoints of equivalence partitioning and boundary value analysis by using the constraint of an input form included in a screen of a transition source of the one or more screen transitions that are selected (see Pasala paragraph [0051], showing test data generation applying boundary value and equivalence partitioning based on constraints in order for generating test input data for a path (i.e., transition).
Okada and Pasala are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Okada’s teaching of generating a test script for functional testing in developing an information processing system with Pasala’s teaching of generating software test input data to incorporate generating test input data based on constraints in order to generate exhaustive software test input data based on a requirement specification for the software and more effectively test the software. 

As per claim 3, Okada modified with Pasala teaches further comprising a script generator configured to set the plurality of test data generated by the generator to a test script for executing the test related to the screen transitions, and generate a plurality of test scripts to which each of the plurality of test data is set (see Okada paragraph [0054], showing a test script generator generating a test script file using the extracted data as input data and an automated testing executing tool to execute the generated test script file). 

As per claims 5 and 11, these are the method claims to device claims 1 and 3, respectively. Therefore, they are rejected for the same reasons as above.

As per claims 6 and 17, these are the computer-readable non-transitory recording medium claims to device claims 1 and 3, respectively. Therefore, they are rejected for the same reasons as above.

Claims 2, 4, 7-10, 12, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US-PGPUB-NO: 2010/0037210 A1) and Pasala (US-PGPUB-NO: 2014/0026125 A1), in further view of Wassermann et al. (US-PGPUB-NO: 2009/0125976 A1) hereinafter Wassermann and Koyfman et al. (US-PGPUB-NO: 2005/0278702 A1) hereinafter Koyfman.

As per claim 2, Okada modified with Pasala teaches constraints (see Pasala paragraph [0051], showing the use of constraints but does not explicitly teach wherein the constraint is a linear constraint, a non-linear constraint or a constraint using a regular expression; when the constraint is the linear constraint, the generator generates the plurality of test data that cover the test standpoints of equivalence partitioning and boundary value analysis; when the constraint is the non-linear constraint or the constraint using the regular expression, the generator acquires one or more test data that cover the test standpoints of equivalence partitioning and boundary value analysis from among a preliminarily provided test data candidate collection; and when the one or more test data that cover the test standpoints of equivalence partitioning and boundary value analysis are not acquired, the generator outputs information for requesting entry or designation of test data to a user. However, Wassermann teaches wherein the constraint is a linear constraint, a non-linear constraint or a constraint using a regular expression (see Wassermann paragraph [0044], showing linear expressions, non-linear expressions); when the constraint is the linear constraint, the generator generates the plurality of test data that cover the test standpoints of equivalence partitioning and boundary value analysis (see Wassermann paragraph [0044], showing the generation of symbolic input when constraint is linear); when the constraint is the non-linear constraint or the constraint using the regular expression, the generator acquires one or more test data that cover the test standpoints of equivalence partitioning and boundary value analysis from among a preliminarily provided test data candidate collection (see Wassermann paragraph [0044], showing the use of concrete values when the expressions is non-linear).
Okada, Pasala and Wassermann are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Okada’s teaching of generating a test script for functional testing in developing an information processing system and Pasala’s teaching of generating software test input data with Wassermann’s teaching of generating test inputs based on symbolic constraints and concrete values gathered from executions of a program to incorporate generating test input data based on linear constraints and using concrete values when the constraints are non-linear in order to generate exhaustive software test input data based on a requirement specification for the software and more effectively test the software. 
Okada modified with Pasala and Wassermann do not explicitly teach when the one or more test data that cover the test standpoints of equivalence partitioning and boundary value analysis are not acquired, the generator outputs information for requesting entry or designation of test data to a user. However, Koyfman teaches when the one or more test data that cover the test standpoints of equivalence partitioning and boundary value analysis are not acquired, the generator outputs information for requesting entry or designation of test data to a user (see Koyfman paragraph [0043], showing a user input being provided to a user to influence the generation of test cases).
Okada, Pasala, Wassermann and Koyfman are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Okada’s teaching of generating a test script for functional testing in developing an information processing system, Pasala’s teaching of generating software test input data and Wassermann’s teaching of generating test inputs based on symbolic constraints and concrete values gathered from executions of a program with Koyfman’s teaching of verifying of address translation mechanism in hardware design to incorporate having a user input data for generating test input data based in order to provide exhaustive software test input data based on a requirement specification for the software and more effectively test the software. 

As per claim 4, Okada modified with Pasala, Wassermann and Koyfman teaches wherein the extractor uses a description specification of a constraint independently set or defined by a developer of the web application to analyze the source code of the web application and extract a constraint from the source code (see Koyfman paragraph [0042], showing a specification being stored in a database which includes constraints and see Koyfman paragraph [0045], showing a constraint satisfaction program being separately generated and solved for each instruction).

As per claim 7, Okada modified with Pasala, Wassermann and Koyfman teaches wherein, when the one or more test data that cover the test standpoints of equivalence partitioning and boundary value analysis is not required, receiving the entry or the designation of test data (see Koyfman paragraph [0043], showing a user input being provided to a user to influence the generation of test cases).

As per claim 8, Okada modified with Pasala, Wassermann and Koyfman teaches further comprising a script generator configured to set the plurality of test data generated by the generator to a test script for executing the test related to the screen transitions, and generate a plurality of test scripts to which each of the plurality of test data is set (see Okada paragraph [0054], showing a test script generator generating a test script file using the extracted data as input data and an automated testing executing tool to execute the generated test script file). 

As per claim 9, Okada modified with Pasala, Wassermann and Koyfman teaches wherein the extractor uses a description specification of a constraint independently set or defined by a developer of the web application to analyze the source code of the web application and extract a constraint from the source code (see Koyfman paragraph [0042], showing a specification being stored in a database which includes constraints and see Koyfman paragraph [0045], showing a constraint satisfaction program being separately generated and solved for each instruction).

As per claims 10 and 12-15, these are the method claims to device claims 2, 4 and 7-9, respectively. Therefore, they are rejected for the same reasons as above.

As per claims 16 and 18-20, these are the computer-readable non-transitory recording medium claims to device claims 2, 4, 7 and 8, respectively. Therefore, they are rejected for the same reasons as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Kosuda (US-PGPUB-NO: 2012/0167059 A1) teaches evaluating the coverage of a software test operating on a server when a client performs the test.
 Nahir et al. (US-PGPUB-NO: 2008/0195982 A1) teaches random test generation.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193